Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 12/30/21 overcome the claim objection and some of the rejections set forth under 35 USC 112(b) in the office action mailed 9/2/21. The remainder of the rejections set forth under 35 USC 112(b), as well as all the rejections set forth under 35 USC 103 in the previous office action are maintained below. The discussion of the rejections has been slightly modified in order to reflect the claim amendments and cancellation of claim 23.

Claim Rejections - 35 USC § 112

Claims 22 and 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 22 recites that the persistent reduced friction surface shows an 80% or greater reduction in friction relative to a “treated surface” generated by contacting the solid surface with a “corresponding” coating composition. However, the amount of friction reduction will depend on the particular surface and manner of coating, as well as the conditions under which the friction is measured, noting that the claim is drawn only to a coating composition. It is also unclear whether the “treated surface” and 
Claim 28 recites a “solid:liquid handling operation”. It is unclear what this means. The examiner recommends that this claim be clarified to indicate that the process involves the lubricated surface coming into contact with a liquid.
Claims 39 and 41 recite a “mixing surface” and a “separating surface”. It is not clear what makes a surface a mixing surface or a separating surface, since many surfaces are capable of being used to mix or separate fluid compositions even if not explicitly part of a mixing or separating apparatus. The examiner recommends that the claims be amended to recite a mixing surface in a mixing apparatus and a separating surface in a separating apparatus. 

Claim Rejections - 35 USC § 103
Claims 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda (U.S. PG Pub. No. 2012/0101016).
In paragraph 11 Hosoda teaches a metal rolling oil composition comprising a base oil which can be a vegetable oil, as recited in claim 22, and a surfactant. In paragraph Hosoda teaches that the vegetable oil can be rapeseed oil, coconut oil, or palm oil, all as recited in claim 24. In paragraph 21 Hosoda discloses that the surfactant can be a propyleneglycol-ethyleneglycol copolymer, meeting the limitations of the surfactant comprising polyethylene glycol of claim 22, and the surfactant containing a polyethylene glycol/polypropylene glycol copolymer of claim 27. In paragraph 23 Hosoda discloses that the surfactant is preferably present in an amount of at least 0.1 
The difference between Hosoda and the currently presented claims is that the surfactant concentration range of Hosoda overlaps or encompasses the claimed range rather than falling within it. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The compositional limitations of claims 22, 24, and 27 are therefore rendered obvious by Hosoda. Additionally, since the composition of Hosoda meets the compositional limitations of the claims, it is considered to possess the frictional properties recited in amended claim 22

	
Claims 22, 24, 27-28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Botz (U.S. PG Pub. No. 2003/0181340).
In paragraph 3 Botz discloses lubricants used in metal hydroforming processes. In paragraph 10-11 and 13-14 Botz indicates that the lubricant comes into contact with the pressure-side fluid in the process, thereby indicating that the lubricant can exist at a solid:fluid interface as recited in claim 22, and the hydroforming process is a solid:liquid handling operation as recited in claim 28. In paragraph 14 Botz discloses that the lubricant can comprise a vegetable oil, as recited in claim 22, including a blown canola or rapeseed oil, meeting the limitations of claim 24, and in paragraph 15 discloses that the lubricant can further comprise a surfactant, which can be various polyethylene 
The difference between Botz and the currently presented claims is that Botz does not disclose a concentration of surfactant within the range recited in claim 22. In paragraph 15 Botz discloses that the surfactant is present in an amount of 0.1 to 10% by weight of the composition, leading to a w/v concentration at least overlapping the range recited in claim 22. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The compositional limitations of claims 22, 24, 27-28, and 36 are therefore rendered obvious by Botz. Additionally, since the composition of Botz meets the compositional limitations of the claims, it is considered to possess the properties recited in amended claim 22.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Botz in light of the evidence provided by Raccanello (U.S. PG Pub. No. 2017/0223904).
The discussion of Botz in paragraph 5 above is incorporated here by reference. Botz discloses a composition meeting the limitations of claim 22, where the surfactant can be TRITON X-100. Raccanello, in paragraph 95, provides evidence that TRITON X-100 is a food-grade non-ionic surfactant. The composition of claim 26 is therefore rendered obvious by Botz in light of the evidence provided by Raccanello.

Claims 22, 24-25, 27-28, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over LaFay (U.S. Pat. No. 6,811,810) in view of Shiraishi (U.S. Pat. No. 5,122,288).
In column 1 lines 45-62 LaFay discloses a method of protecting cast cement and/or concrete comprising applying a biodegradable vegetable oil composition to the surfaces of a form used to cast the cement and/or concrete. In column 2 lines 31-46 LaFay discloses that the vegetable oil can be various oils meeting the limitations of the vegetable oil of claims 22 and 24, including soybean oil, and that the vegetable oil can be unrefined, therefore meeting the limitations of the non-degummed soybean oil of claim 25. 
In column 4 lines 7-15 LaFay discloses applying the composition to a solid surface of the type in contact with fresh concrete, meeting the limitations of the solid:fluid interface of claim 22 and the method limitations of claims 28 and 36. Cement or concrete meets the limitations of the suspension of a solid in a liquid of claims 33 and 35, and casting concrete is a part of a construction operation, as recited in claim 34. In column 2 lines 2-4 LaFay discloses that the composition can be an aqueous emulsion comprising the vegetable oil. In column 9 lines 4-6 LaFay discloses that the composition can further comprise a surfactant, but does not specifically disclose a surfactant comprising polyethylene glycol or the concentration of surfactant.
Shiraishi discloses in column 3 lines 17-31 an oil composition comprising a base oil which can be a vegetable oil, and two nonionic surfactants. In column 3 lines 31-34 Shiraishi discloses that one surfactant can be a copolymer of propylene glycol and 
It would have been obvious to one of ordinary skill in the art to use the surfactant system of Shiraishi, including the propylene glycol/ethylene glycol copolymer, as the surfactant in the composition of LaFay, as Shiraishi teaches that it is a suitable surfactant system for aqueous emulsions of oils, where the oil can be a vegetable oil. The compositional limitations of claims 22, 24-25, 27-28, and 33-36 are therefore rendered obvious by LaFay and Shiraishi. Additionally, since the composition of LaFay and Shiraishi meets the compositional limitations of the claims, it is considered to possess the properties recited in amended claim 22.

Claims 29 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over LaFay in view of Shiraishi  as applied to claims 22, 23-25, 27-28, and 33-36 above, and further in view of Furutani (U.S. Pat. No. 5,998,340).
The discussion of LaFay and Shiraishi in paragraph 7 above is incorporated here by reference. LaFay and Shiraishi disclose a method meeting the limitations of claims 29 and 36, but does not further disclose rinsing excess lubricant from the surface being lubricated.

It would have been obvious to one of ordinary skill in the art to include a step of washing off the excess lubricant in with a solvent in the method of LaFay and Shiraishi, since Furutani teaches that it is a suitable method of removing excess lubricant that has been applied by spraying.

Allowable Subject Matter
Claims 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art, as exemplified by the references discussed in the above rejections, does not render obvious a method of applying the claimed composition to a working surface in a centrifugal separation, water or waste treatment process, or food processing operation, and it would not have been obvious to one of ordinary skill in the art to modify the methods of Botz or LaFay in order to arrive at the claimed methods since Botz and LaFay teach metalworking and concrete casting methods, which are substantially different than the methods of claims 30-32. The references cited in the International Search Report also do not teach or render obvious the claimed method. It is noted that the WO 03/068897 A1 reference cited in the ISR teaches a composition comprising fatty 

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. Regarding the indefiniteness rejections, applicant argues that the claim amendments overcome the rejections. While the amendment to claim 22 does overcome the rejection regarding the concentration of the surfactant, it is noted that amended claim 22 now includes the limitations of previous claim 23 regarding the reduction in friction, and that the amended claim is still indefinite because the amount of friction reduction will depend on the particular surface and manner of coating, as well as the conditions under which the friction is measured, noting that the claim is drawn only to a coating composition. It is also unclear whether the “treated surface” and “corresponding” coating composition are meant to represent an identical surface and identical (except for surfactant concentration) coating composition. The amendment to claim 28 overcomes the rejection regarding the claim dependency, but does not overcome the indefiniteness of “solid:liquid handling operation”, and applicant has not provided any additional arguments against the rejection. Claims 39 and 41 also remain indefinite as applicant has not amended the claims to clarify “mixing surface” and “separating surface”.
prima facie case of obviousness. See MPEP 716.01 and 716.02. Applicant merely points to a statement in the specification alleging the criticality of the claimed surfactant concentration range, rather than providing experimental data or other evidence. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). Similarly, attorney arguments cannot take the place of evidence in the record. In order to successfully overcome a prima facie case of obviousness through a showing of unexpected results, applicant must provide a comparison with the closest prior art which shows unexpected and significant superior results commensurate in scope with the claims. Since applicant has not met the requirements for a showing of unexpected results, applicant’s arguments are not persuasive and the obviousness rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771